 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEJA CHYANNE WILLIAMS,                              No. 2:18-cv-03078 KJM AC
12                        Plaintiff,
13            v.                                          ORDER
14    LINDA THOMSON SIMLICK, et al.,
15                        Defendants.
16

17           The pro se plaintiff has filed a motion to dismiss, expressing her wish to “dismiss this

18   action against all named defendants without prejudice.” ECF No. 41 at 1. The court construes

19   this as a notice of voluntary dismissal by the plaintiff pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

20   Because plaintiff is entitled to dismiss her case at this juncture as of right, this case is

21   DISMISSED without prejudice and all pending motions are VACATED.

22           IT IS SO ORDERED.

23   DATED: February 27, 2019

24

25

26

27

28
